Case 7:20-cr-01676 Document 16-1 Filed on 10/22/20 in TXSD Page 1 of 6




                    Exhibit 1
     Case 7:20-cr-01676 Document 16-1 Filed on 10/22/20 in TXSD Page 2 of 6

                                                                                        Jason Davis
                                                                                 jdavis@dslawpc.com




                                          October 19, 2020



Mr. Roberto Lopez, Jr.                                 Via E-mail: Roberto.Lopez2@usdoj.gov
Assistant U.S. Attorney

        Re:       7:20-cr-01676; USA v. Jose Luis Trejo; pending in the United States District Court
                  for the Southern District of Texas, McAllen Division

Dear Mr. Lopez:

       I am writing concerning the Government’s discovery obligations and would appreciate
your prompt response to the following requests.

        Pursuant to Fed. R. Crim. P. 12(b)(4)(B), Mr. Trejo requests notice of the Government’s
intent to use (in its evidence-in-chief at trial) any evidence that Mr. Trejo may be entitled to
discover under Federal Rule of Criminal Procedure 16.

       Mr. Trejo further specifically requests that the Government promptly produce the
following information and materials:

   1. Identify the “public official” referenced in the Indictment;

   2. Identify the date(s) and recipient of any alleged bribe paid by or on behalf of Mr. Trejo;

   3. Identify any participants and witnesses to any alleged payment of a bribe;

   4. All 404(b) evidence the Government intends to introduce at trial;

   5. Pursuant to Fed. R. Crim. P. 16(a)(1)(G), a summary of all expert testimony the
      Government intends to use under Fed. R. Evid. 702, 703, or 705 during its case-in-chief at
      trial;

   6. Any T-III wire intercepts for any phone registered to or used by Mr. Trejo;

   7. Any video recordings in which Mr. Trejo, any J&G Trejo Enterprises, Inc. d/b/a Best
      Medical Supply (“Best Medical”) employees or representatives, or anyone else associated
      with this case was recorded;

   8. Any audio recordings in which Mr. Trejo, any Best Medical employees or representatives,
      or anyone else associated with this case was recorded;


    719 S. Flores Street                                                          P: (210) 853-5882
                                               dslawpc.com
   San Antonio, Texas 78204                                                       F: (210) 200-8395
 Case 7:20-cr-01676 Document 16-1 Filed on 10/22/20 in TXSD Page 3 of 6




9. Any investigative reports referencing interviews with or statements by anyone mentioning:
   (1) Mr. Trejo; (2) the alleged person(s) receiving any alleged “bribe” as referenced in the
   Indictment; (3) the “public official” named in the Indictment;

10. Pursuant to Fed. R. Crim. P. 16(a)(1), the following: (1) the substance of any relevant oral
    statement allegedly made by Mr. Trejo, before or after arrest, in response to interrogation
    by a person Mr. Trejo knew was a Government agent if the Government intends to use the
    statement at trial; (2) any relevant written or recorded statement by Mr. Trejo in the
    Government’s control or custody or which you know or could know through due diligence
    exists; (3) any prior criminal record of Mr. Trejo; (4) the results or reports of any relevant
    physical or mental examination and of any scientific test or experiment.;

11. The immigration file for any Government witness;

12. Any documents evidencing or reports referencing any and all payments, applications for
    payments, and authorizations or denials of payments made to any witness or CI in this case;

13. All reports authored by FBI Agent Ale pertaining to Mr. Trejo or any matter related to this
    case, including but not limited to reports identifying the planning and approval process for
    the reverse sting operation(s) conducted in this case;

14. All reports authorized by any Government Agent pertaining to Mr. Trejo or any matter
    related to this case, including but not limited to reports identifying the planning and
    approval process for the reverse sting operation(s) conducted in this case;

15. All reports and internal agency documentation of the application and approval for the
    reverse sting operation done in this case;

16. All reports describing or referencing activities of or cooperation with the Government by
    Juradani – including without limitation reports concerning for the past 20 years, his prior
    real estate transactions, prior business transactions, and any alleged prior bad acts or prior
    involvement in laundering money or any other criminal activity;

17. The investigative file(s) and any investigative reports concerning Juradani including any
    representations, promises, or agreements made between the Government and him and any
    compensation or other consideration provided to him;

18. All e-mails, text messages, WhatsApp messages or any other communications between the
    U.S. Attorney’s Office or any investigative agent and Juradani or any of his representatives,
    agents, or attorneys;

19. Any affidavit relied upon to secure or seize any evidence or assets in this matter or any
    matter pertaining to Mr. Trejo;

20. Any MLAT request related to persons involved in this case or who are potential witnesses
    in this case;

                                            Page 2
       Case 7:20-cr-01676 Document 16-1 Filed on 10/22/20 in TXSD Page 4 of 6




      21. A copy of any grand jury testimony relating to Mr. Trejo or this case;

      22. Any and all Brady information related to Mr. Trejo;

      23. Any and all Giglio information related to any potential witnesses that the Government
          intends to call at trial;

      24. A specific list by date and item of all exports from Mr. Trejo and/or Best Medical that the
          Government alleges were facilitated by bribery as alleged in the Indictment; and

      25. Identify specific regulations, licenses, or approvals that the Government alleges Mr. Trejo
          and/or Best Medical did not have for exportation purposes.

        Thank you for your prompt attention. If the Government is unwilling or unable to produce
any of the above requested items, please promptly identify such item and the basis for such refusal
so we can confer before seeking relief from the Court.


                                               Sincerely,



                                               Jason Davis
JD:eg


cc:      Mr. Alejandro Ballesteros                        Via E-mail: alejandro@ballesteroslaw.com




                                                 Page 3
                 Case 7:20-cr-01676 Document 16-1 Filed on 10/22/20 in TXSD Page 5 of 6


Erin Green

From:                      Erin Green
Sent:                      Monday, October 19, 2020 5:44 PM
To:                        'Roberto.Lopez2@usdoj.gov'
Cc:                        Jason Davis; alejandro@ballesteroslaw.com
Subject:                   7:20-cr-01676; USA v. Jose Luis Trejo
Attachments:               2020 10-19 Ltr to AUSA Lopez.pdf


Dear Mr. Lopez,

Please see the attached correspondence on behalf of Jason Davis dated October 19, 2020.

Thank you for your attention and, if you have any questions, please do not hesitate to contact our office.



                                      Erin Green
                                      Paralegal

 719 S. Flores Street
                                      P: (210) 853-5882
 San Antonio, Texas 78204                                          E: egreen@dslawpc.com
                                      F: (210) 200-8395
 dslawpc.com



CONFIDENTIALITY NOTICE: This communication is confidential, may be privileged and should be read or retained only by the intended recipient. If you have
received it by mistake, please immediately notify the sender and delete it from your system.




                                                                              1
             Case 7:20-cr-01676 Document 16-1 Filed on 10/22/20 in TXSD Page 6 of 6


Erin Green

From:             Lopez, Roberto (USATXS) <Roberto.Lopez2@usdoj.gov>
To:               Erin Green
Sent:             Monday, October 19, 2020 7:00 PM
Subject:          Read: 7:20-cr-01676; USA v. Jose Luis Trejo


Your message

 To: Lopez, Roberto (USATXS)
 Subject: 7:20-cr-01676; USA v. Jose Luis Trejo
 Sent: Monday, October 19, 2020 5:44:00 PM (UTC-06:00) Central Time (US &amp; Canada)

was read on Monday, October 19, 2020 7:00:24 PM (UTC-06:00) Central Time (US &amp; Canada).




                                                     1
